DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants reply, the status of the claims are: claims 1-6, and 8-20 are pending; claim 7 has been moved up into the independent claims, along with an allowable feature of claim 6, thus claim 7 is cancelled and the claims are allowable; claims 1, 6, 8, 14, and 19, have been amended.

Response to Arguments
Applicant’s arguments, see 112(b) Rejection, filed 05/04/2022, with respect to claims 1-6 and 8-20 have been fully considered and are persuasive.  The 112(b) Rejections of claims 1-6 and 8-20 has been withdrawn. 
Applicant’s arguments, see Claim Rejections, filed 08/04/2022, with respect to claims 1-6 and 8-20 have been fully considered and are persuasive due to the amendment of allowable subject matter into the independent claims.  The 102 Rejections of claims 1-6 and 8-20 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411